internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc ebeo br2-plr-105270-98 date date legend company plan dear this is in response to your letter of date requesting a ruling concerning the income and employment_tax consequences of an arrangement that the company proposes to implement to reimburse certain employee business_expenses incurred by certain of its employees the plan company is a broker dealer in mutual_fund products and listed and unlisted securities company employs investment consultants ics who incur travel and other employee business_expenses in_connection_with_the_performance_of_services for the company company proposes to implement the plan to provide for the reimbursement of employee business_expenses incurred by ics once implemented the plan will be mandatory for all ics within all of the company’s offices under the plan ics may be reimbursed for those employee business_expenses that would be deductible under sec_162 of the code under the plan prior to the start of a calendar_year an ic’s branch manager or regional manager in the case of a branch manager will determine the amount if any to be excluded from the ic’s commissions in the succeeding year if management cc ebeo br2 reduces an ic’s commissions such amount will be no less than dollar_figure and no more than the reimbursement cap the reimbursement cap equals the greater of dollar_figure or of the ic’s commissions in the prior year the amount of reimbursement that an ic may receive under the plan in a calendar_year will not exceed the lesser_of the actual expenses or the reimbursement cap if an ic’s expenses are less than the reimbursement cap the difference between the ic’s expenses and the reimbursement cap will not be received by the ic and will not be carried over from one calendar_year to the next if an ic does not request reimbursement under the plan the ic will receive nothing in lieu of reimbursements and will continue to be subject_to the base compensation reduction under the plan all ics requesting reimbursement are required to prepare an expense report within days after the expense is incurred in preparing an expense report the ic must enter in detail the elements of each expense for business travel_expenses an ic must show the business_purpose the amount of each separate expense when the expense was incurred and the travel locations for other employee business_expenses the ic must show the business_purpose amount and date of each expense item ics must submit a receipt for any expense item exceeding dollar_figure this amount may be increased from time to time up to the applicable legal limit of dollar_figure business mileage will be substantiated by a record or log indicating when the expense was incurred and the business_purpose for the transportation expense the company will examine all expense reports prior to payment to determine if the business_purpose set forth on the report is reasonable and if the amounts claimed are reasonable the company will approve deny or ask for additional information within days of receiving the request for reimbursement if additional information is requested the ic must provide it within days or the request will be denied the company requests a ruling that the plan satisfies the applicable reporting and substantiation requirements under code sec_62 and sec_274 accordingly the company asks for a ruling that the amounts reimbursed under the plan will be fully deductible by the company and excludible from gross_income of the ics and that the amounts reimbursed are not wages subject_to employment_taxes fica futa and income_tax_withholding and need not be reported on form_w-2 sec_62 of the code generally defines adjusted_gross_income as gross_income minus certain above-the-line deductions sec_62 allows an employee an above-the-line deduction for expenses paid_by the employee in connection with his or her performance of services as an employee under a reimbursement or other expense allowance arrangement with his or her employer sec_62 of the code provides that an arrangement will not be treated as a cc ebeo br2 reimbursement or other expense allowance arrangement for purposes of sec_62 if such arrangement does not require the employee to substantiate the expenses covered by the arrangement to the person providing the reimbursement or such arrangement provides the employee with the right to retain any amount in excess of the substantiated expenses covered under the arrangement under sec_1_62-2 of the regulations a reimbursement or other expense allowance arrangement satisfies the requirements of sec_62 of the code if it meets the three requirements of business connection substantiation and returning amounts in excess of expenses set forth in paragraphs d e and f respectively of sec_1_62-2 of the regulations the three requirements if an arrangement meets the three requirements sec_1_62-2 of the regulations provides that all amounts paid under the arrangement are treated as paid under an accountable_plan under sec_1_62-2 of the regulations amounts treated as paid under an accountable_plan are excluded from the employee’s gross_income are not required to be reported on the employee’s form_w-2 and are exempt from the withholding and payment of employment_taxes see sec_31_3121_a_-3 sec_31_3306_b_-2 and sec_31_3401_a_-4 respectively of the employment_tax regulations and sec_1_6041-3 of the income_tax regulations on the other hand sec_1_62-2 of the regulations provides that if an arrangement does not satisfy one or more of the three requirements all amounts paid under the arrangement are treated as paid under a nonaccountable_plan under sec_1_62-2 of the regulations amounts treated as paid under a nonaccountable_plan are included in the employee’s gross_income for the taxable_year must be reported to the employee on form_w-2 and are subject_to the withholding and payment of employment_taxes an arrangement meets the business connection requirement of sec_1_62-2 of the regulations if it provides advances allowances including per_diem allowances allowances for meals and incidental_expenses and mileage allowances or reimbursements for business_expenses that are allowable as deductions under sec_161 through of the code and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee sec_1_62-2 imposes a reimbursement requirement which will not be satisfied if the payor arranges to pay an amount to an employee regardless of whether the employee incurs or is reasonably expected to incur allowable business_expenses is met if the arrangement requires each business_expense to be substantiated to the payor the employer its agent or a third party within a reasonable period of time an arrangement that reimburses business_expenses governed by sec_274 of the code meets the substantiation requirement if the information submitted to the payor sec_1_62-2 of the regulations provides that the substantiation requirement cc ebeo br2 sufficiently substantiates the requisite elements of each expenditure or use for example when substantiating expenses for travel away from home sec_1 5t b of the temporary regulations requires that information sufficiently substantiating the amount time place and business_purpose of the expense must be submitted if an arrangement covers expenses not governed by sec_274 of the code sec_1_62-2 of the regulations provides that the substantiation requirement will be satisfied if information sufficient to enable the payor to identify the specific nature of each expense and to conclude that the expense is attributable to the payor’s business activities each element of an expenditure or use must be substantiated to the payor it is not sufficient if an employee merely aggregates expenses into broad categories or reports individual expenses using vague nondescriptive terms such as miscellaneous business_expenses with respect to the third requirement that amounts in excess of expenses must be returned to the payor the general_rule of sec_1_62-2 of the regulations provides that this requirement is met if the arrangement requires the employee to return to the payor within a reasonable period of time any amount_paid under the arrangement in excess of the expenses substantiated the terms of the plan satisfy the business connection and substantiation requirements with respect to the return of excess requirement because the plan is a reimbursement arrangement the amount reimbursed should not exceed the amount substantiated thus there should not be an excess to return because the plan satisfies the three requirements under sec_1_62-2 e and f of the regulations the amounts paid under the plan may be treated as paid under an accountable_plan accordingly based on the information submitted and provided the expenses are properly deductible and substantiated we rule as follows reimbursements made to an ic under the plan are deductible by the company subject_to the limitations under sec_274 and may be excluded from the ic’s income as payments made under an accountable_plan reimbursements made to an ic under the plan are not wages subject_to employment_taxes and are not reportable on the ic’s form_w-2 except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of cc ebeo br2 the code provides that it may not be used or cited as precedent sincerely jerry e holmes chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
